ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	The previous rejections under 112 are withdrawn in view of the applicant’s explanations and arguments filed on 3/22/2022.  The previous prior art rejections are moot in view of the applicant’s amendments filed on 3/22/2022.
The following is an examiner’s statement of reasons for allowance:
Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A drilling system…
	compute a motor stall index based on the standpipe pressure index, the torque index, the flow rate index, and the RPM index
	determine, by comparing the motor stall index to a motor stall threshold, whether the downhole motor has stalled

Claims 2-10 are allowable due to their dependence on allowable claim 1.
Claim 11 is a method and claim 16 is a medium with substantially similar claim language as claim 1. Claims 12-15 and 17-20 depend on claims 11 and 16 respectively.

Independent claims 1, 11 and 16, when considered in totality, were not found, taught or suggested in the prior art. Specifically in claim 1, “compute a motor stall index based on the standpipe pressure index, the torque index, the flow rate index, and the RPM index” and the specificity of “determine, by comparing the motor stall index to a motor stall threshold, whether the downhole motor has stalled”, in combination with the other system, method and medium elements, distinguished the claimed invention over the prior art of record.
It is noteworthy that the claims require the computation of four separate indexes (standpipe pressure index, torque index, flow rate index, and RPM index), which are then used to compute a single motor stall index.  Combining the four indexes in this manner and then using the combined (motor stall) index to determine whether the downhole motor has stalled is significantly different than, for instance, sequentially checking each of the four indexes separately to determine whether a downhole motor stall has occurred, or determining that a downhole motor stall has occurred based on one index and then confirming this by looking at other indexes.
Edbury et al (US 2013/0032407) teaches a system for drilling (Abstract, Figure 1) which teaches in the instant application:
a drill string (elements 110, 134 in Fig. 1) comprising a downhole motor (element 132 in Fig. 1; (67-69); a plurality of sensors coupled to the drill string (element 134 in Fig. 1; ¶71; various sensors); and a computing system coupled to the sensors (element 114 in Fig. 1; 473, 77, 84), and configured to: compute, based on measurements provided by the sensors, a motor stall index (¶132-133; stall conditioned assessed in element 263 in Fig. 10); determine, by comparing the motor stall index to a motor stall threshold, whether the downhole motor has stalled (¶132-133; maximum differential pressure is set and the threshold is determined whether it has been exceeded, and assessing the stall condition); and responsive to a determination that the downhole motor has stalled, adjust operation of the drill string to restart the downhole motor (415, 1382-133; automatically shutting off flow to the motor where stall assessed, and drill pipe motion stopped; elements 265,4, 265, 268, 270, 272 in Fig. 10). Edbury also teaches various sensors; a standpipe pressure (SPP) sensor (element 150 in Fig. 1; ¶72); a torque sensor (element 168 in Fig. 4; element 218 in Fig. 8; ¶93-96, 112); a flow rate sensor (¶17, 138); and a drill string revolutions per minute (RPM) sensor (¶146-148, 174).
Jeffryes et al (US 2018/0135402) teaches a system for mitigating a mud motor stall and in the instant application teaches:
compute an RPM index based on a measurement received from the RPM sensor; and compute the motor stall index based on the RPM index (¶30- 33).
The Examiner deems that in the context of the collective whole, it would not be obvious to one of ordinary skill in the art to arrive at the invention of the system, method and medium.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857